Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter

Regarding Claim 1:  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Analysis: 
Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.

Step 2A Prong One Analysis:  
Claim 1 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
determining a first measurement of a statistical metric of the seen dataset (Mental processes -observation, evaluation, judgment, opinion. Could also be a mathematical calculation)
determining a second measurement of the statistical metric of the unseen dataset (Mental processes -observation, evaluation, judgment, opinion. Could also be a mathematical calculation)
identifying a data drift in the unseen dataset with respect to the seen dataset based on the first and second measurements of the statistical metric (Mental processes -observation, evaluation, judgment, opinion. This could be done by the user by judging whether one measurement is similar to the other or not.)
Therefore, claim 1 recites an abstract idea which is a judicial exception.

Step 2A Prong Two Analysis:  
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of:
obtaining a seen dataset, wherein the seen dataset comprises seen instances, each of which comprising feature values in a feature space which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. 
obtaining an unseen dataset, wherein the unseen dataset comprises unseen instances, each of which comprising features values in the feature space which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
performing a responsive action based on the identification of the data drift  which is recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).

After considering all claim elements, both individually and in combination, it has been determined that the claim does not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to a judicial exception.

Step 2B Analysis:  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of:
obtaining a seen dataset, wherein the seen dataset comprises seen instances, each of which comprising feature values in a feature space which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
obtaining an unseen dataset, wherein the unseen dataset comprises unseen instances, each of which comprising features values in the feature space which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
performing a responsive action based on the identification of the data drift which is recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that "apply it" in a computer.

For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. The additional limitations of the dependent claims contain no additional elements that provide a practical application or amount to significantly more than the abstract idea and are addressed briefly below

Dependent claim 2 recites:
projecting the instances of the seen dataset to a second feature space, wherein the second feature space is smaller than the feature space (Mental processes -observation, evaluation, judgment, opinion. This could be done by a user by superimposing a larger image over a smaller one )
computing the first measurement based on a relation between at least two features in the second feature space, wherein the first measurement is computed based on the projected instances of the seen dataset (Mental processes -observation, evaluation, judgment. This could be done by comparing the projected instances of the seen dataset and calculating the measurement)
projecting the instances of the unseen dataset to the second feature space (Mental processes -observation, evaluation, judgment, opinion. This could be done by a user by superimposing one image over another) 
computing the second measurement based on the relation between the at least two features in the second feature space, wherein the second measurement is computed based on the projected instances of the unseen dataset. (Mental processes -observation, evaluation, judgment, opinion. This could be done by comparing the projected instances of the unseen dataset and calculating the measurement)
Step 2A Prong 1: Under the broadest reasonable interpretation, these limitations are  process steps that cover mental processes including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.

For the reasons above, claim 2 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 3 recites:
projecting the instances of the seen dataset and the instances of the unseen dataset is performed by applying a trained Artificial Neural Network (ANN) (Computer implementation).
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a neural network which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a neural network which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f).

For the reasons above, claim 3 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 4 recites:
utilizing a predictor to predict a label for the unseen instances of the unseen dataset, wherein the predictor implements a predictive model that does not utilize the trained ANN (Computer implementation)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a neural network which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a neural network which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f).

For the reasons above, claim 4 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 5 recites:
the predictor is implemented using a machine learning technique that is based on an Artificial Neural Network (ANN). (Computer implementation)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a neural network which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a neural network which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f).

For the reasons above, claim 5 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 6 recites:
the relation between the at least two features in the second feature space is a correlation measurement of the at least two features (Mental processes -observation, evaluation, judgment, opinion. Could also be a mathematical calculation. This could be done by measuring a distance between two image features in the second feature space)
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.

For the reasons above, claim 6 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 7 recites:
the statistical metric comprises a distribution of values of a first feature in the second feature space and a distribution of values of a second feature in the feature space. (mathematical calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is a process step that covers a Mathematical Concept.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.

For the reasons above, claim 7 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 8 recites:
the statistical metric is based on a regression modeling a feature of the second feature space, wherein the regression is computed based on a subset of features of the second feature space, wherein the subset excludes the feature of the second feature space. (mathematical calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is a process step that covers a Mathematical Concept.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.

For the reasons above, claim 8 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 9 recites:
 performing Principal Component Analysis (PCA) on the seen dataset, whereby obtaining a first PCA variance (Mathematical calculation)
performing PCA on the unseen dataset, whereby obtaining a second PCA variance (Mathematical calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, these limitations are  process steps that cover a Mathematical Concept. If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
identifying the data drift is performed based on the first PCA variance and the second PCA variance (Mental processes -observation, evaluation, judgment, opinion. This could be done by evaluating and selecting the dataset with a specific PCA variance)
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is a process step that covers a Mathematical Concept.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.

For the reasons above, claim 9 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 10 recites:
obtaining the unseen dataset is performed using a hardware component (Computer implementation)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a hardware component which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a hardware component which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f).
performing the responsive action comprises replacing the hardware component (adding the words “apply it” to the judicial exception)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: This element is recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element is recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.

For the reasons above, claim 10 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 11 recites: 
determining an encoding-decoding function, wherein the encoding-decoding function is configured to transform an instance given in the feature space to a decoded instance in the feature space, wherein the transformation of the instance is performed through an encoded feature space, and decoding therefrom back to the feature space ((Mental processes -observation, evaluation, judgment, opinion – or Mathematical calculation. This could be done by encoding a character to a digit and back to the character)
applying the encoding-decoding function on the seen dataset to provide a decoded seen dataset (Mental processes -observation, evaluation, judgment, opinion. This could be done by the user evaluating multiple functions to select one encoding-decoding function)
applying the encoding-decoding function on the unseen dataset to provide a decoded unseen dataset (Mental processes -observation, evaluation, judgment, opinion. This could be done by the user applying the encoding and decoding to the dataset)
Step 2A Prong 1: Under the broadest reasonable interpretation, these limitations are process steps that cover a Mathematical Concept.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
computing the first measurement using a statistical difference metric based on the seen dataset and the decoded seen dataset (Mathematical calculation)
computing the second measurement using the statistical difference metric based on the unseen dataset and the decoded unseen dataset (Mathematical calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is a  process step that cover a Mathematical Concept. If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.

For the reasons above, claim 11 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 12 recites:
determining the encoding-decoding function comprises utilizing an autoencoder (Computer implementation)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of an autoencoder which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of an autoencoder which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f).

For the reasons above, claim 12 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 13 recites:
computing, for each instance in the seen dataset, a value of a delta function (A), wherein the delta function is defined A(i) = i - dec(enc(i)), wherein i is the each instance, wherein enc(i) is an encoding function from the feature space to the encoded feature space, wherein dec(x) is a decoding function from the encoded feature space to the feature space, wherein dec(enc(i)) is the encoding- decoding function (Mathematical calculation)
computing the statistical difference metric by computing a measurement of a random variable of values of the delta function in the seen dataset (Mathematical calculation)
computing, for each instance in the unseen dataset, a value of the delta function (A); and computing the statistical difference metric by computing a measurement of the random variable of values of the delta function in the unseen dataset (Mathematical calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, these limitations are  process steps that cover a Mathematical Concept. If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.

For the reasons above, claim 13 is rejected as being directed to non-patentable subject matter under §101.

Regarding Claim 14:  
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Analysis: 
Claim 14 is directed to a non-transitory computer readable medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform, which is directed to a product, one of the statutory categories.

Step 2A Prong One Analysis:  
Claim 14 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part:
determining a first measurement of a statistical metric of the seen dataset (Mental processes -observation, evaluation, judgment, opinion. Could also be a mathematical calculation)
determining a second measurement of the statistical metric of the unseen dataset (Mental processes -observation, evaluation, judgment, opinion. Could also be a mathematical calculation)
identifying a data drift in the unseen dataset with respect to the seen dataset based on the first and second measurements of the statistical metric (Mental processes -observation, evaluation, judgment, opinion. This could be done by the user by judging whether one measurement is similar to the other or not.)
Therefore, claim 14 recites an abstract idea which is a judicial exception.

Step 2A Prong Two Analysis:  
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of:
obtaining a seen dataset, wherein the seen dataset comprises seen instances, each of which comprising feature values in a feature space which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. 
obtaining an unseen dataset, wherein the unseen dataset comprises unseen instances, each of which comprising features values in the feature space which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
performing a responsive action based on the identification of the data drift which is recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).

After considering all claim elements, both individually and in combination, it has been determined that the claim does not integrate the abstract idea into a practical application. Therefore, claim 14 is directed to a judicial exception

Step 2B Analysis:  
Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of:
obtaining a seen dataset, wherein the seen dataset comprises seen instances, each of which comprising feature values in a feature space which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
obtaining an unseen dataset, wherein the unseen dataset comprises unseen instances, each of which comprising features values in the feature space which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
performing a responsive action based on the identification of the data drift which is recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that "apply it" in a computer.

For the reasons above, claim 14 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 15-19. The additional limitations of the dependent claims contain no additional elements that provide a practical application or amount to significantly more than the abstract idea and are addressed briefly below:

Dependent claim 15 recites:
 projecting the instances of the seen dataset to a second feature space, wherein the second feature space is smaller than the feature space (Mental processes -observation, evaluation, judgment, opinion. This could be done by a user by superimposing a larger image over a smaller one )
computing the first measurement based on a relation between at least two features in the second feature space, wherein the first measurement is computed based on the projected instances of the seen dataset (Mental processes -observation, evaluation, judgment. This could be done by comparing the projected instances of the seen dataset and calculating the measurement)
projecting the instances of the unseen dataset to the second feature space (Mental processes -observation, evaluation, judgment, opinion. This could be done by a user by superimposing one image over another) 
computing the second measurement based on the relation between the at least two features in the second feature space, wherein the second measurement is computed based on the projected instances of the unseen dataset. (Mental processes -observation, evaluation, judgment, opinion. This could be done by comparing the projected instances of the unseen dataset and calculating the measurement)
Step 2A Prong 1: Under the broadest reasonable interpretation, these limitations are  process steps that cover mental processes including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.

For the reasons above, claim 15 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 16 recites:
performing Principal Component Analysis (PCA) on the seen dataset, whereby obtaining a first PCA variance (Mathematical calculation)
performing PCA on the unseen dataset, whereby obtaining a second PCA variance (Mathematical calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, these limitations are  process steps that cover a Mathematical Concept. If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
identifying the data drift is performed based on the first PCA variance and the second PCA variance (Mental processes -observation, evaluation, judgment, opinion. This could be done by evaluating and selecting the dataset with a specific PCA variance)
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is a process step that covers a Mathematical Concept.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.

For the reasons above, claim 16 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 17 recites:
obtaining the unseen dataset is performed using a hardware component (Computer implementation)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a hardware component which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a hardware component which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f).
performing the responsive action comprises replacing the hardware component (adding the words “apply it” to the judicial exception)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: This element is recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element is recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.

For the reasons above, claim 17 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 18 recites: 
determining an encoding-decoding function, wherein the encoding-decoding function is configured to transform an instance given in the feature space to a decoded instance in the feature space, wherein the transformation of the instance is performed through an encoded feature space, and decoding therefrom back to the feature space ((Mental processes -observation, evaluation, judgment, opinion – or Mathematical calculation. This could be done by encoding a character to a digit and back to the character)
applying the encoding-decoding function on the seen dataset to provide a decoded seen dataset (Mental processes -observation, evaluation, judgment, opinion. This could be done by the user evaluating multiple functions to select one encoding-decoding function)
applying the encoding-decoding function on the unseen dataset to provide a decoded unseen dataset (Mental processes -observation, evaluation, judgment, opinion. This could be done by the user applying the encoding and decoding to the dataset)
Step 2A Prong 1: Under the broadest reasonable interpretation, these limitations are process steps that cover a Mathematical Concept.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
computing the first measurement using a statistical difference metric based on the seen dataset and the decoded seen dataset (Mathematical calculation)
computing the second measurement using the statistical difference metric based on the unseen dataset and the decoded unseen dataset (Mathematical calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is a  process step that cover a Mathematical Concept. If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.

For the reasons above, claim 18 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 19 recites:
computing, for each instance in the seen dataset, a value of a delta function (A), wherein the delta function is defined A(i) = i - dec(enc(i)), wherein i is the each instance, wherein enc(i) is an encoding function from the feature space to the encoded feature space, wherein dec(x) is a decoding function from the encoded feature space to the feature space, wherein dec(enc(i)) is the encoding- decoding function (Mathematical calculation)
computing the statistical difference metric by computing a measurement of a random variable of values of the delta function in the seen dataset (Mathematical calculation)
computing, for each instance in the unseen dataset, a value of the delta function (A); and computing the statistical difference metric by computing a measurement of the random variable of values of the delta function in the unseen dataset (Mathematical calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, these limitations are  process steps that cover a Mathematical Concept. If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.

For the reasons above, claim 19 is rejected as being directed to non-patentable subject matter under §101.

Regarding Claim 20:  
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Analysis:
Claim 20 is directed to A computerized apparatus having a processor and coupled memory, the processor being adapted to perform, which is directed to a product, one of the statutory categories.

Step 2A Prong One Analysis:  
Claim 20 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part:
determining a first measurement of a statistical metric of the seen dataset (Mental processes -observation, evaluation, judgment, opinion. Could also be a mathematical calculation)
determining a second measurement of the statistical metric of the unseen dataset (Mental processes -observation, evaluation, judgment, opinion. Could also be a mathematical calculation)
identifying a data drift in the unseen dataset with respect to the seen dataset based on the first and second measurements of the statistical metric (Mental processes -observation, evaluation, judgment, opinion. This could be done by the user by judging whether one measurement is similar to the other or not.)
Therefore, claim 20 recites an abstract idea which is a judicial exception.

Step 2A Prong Two Analysis: 
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of:
obtaining a seen dataset, wherein the seen dataset comprises seen instances, each of which comprising feature values in a feature space which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. 
obtaining an unseen dataset, wherein the unseen dataset comprises unseen instances, each of which comprising features values in the feature space which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
performing a responsive action based on the identification of the data drift which is recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
 After considering all claim elements, both individually and in combination, it has been determined that the claim does not integrate the abstract idea into a practical application. Therefore, claim 20 is directed to a judicial exception.

Step 2B Analysis:  
Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 20 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 20 is rejected as being directed to non-patentable subject matter under §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8:The claim language is indefinite and not clear about what features of the second feature space are included in the subset used to compute the regression. At first it seems the regression is computed over a subset of features of the second feature space but then the language excludes the features of the second feature space from the subset. In the interest of further examination, the regression is interpreted to be computed over the features within a subset of the second feature space.

Claim Objections
Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 102 as being anticipated by Sjögren – (US20210334656A1).

Regarding claim 1, Sjögren teaches A method comprising: obtaining a seen dataset, wherein the seen dataset comprises seen instances, each of which comprising feature values in a feature space ([0272] At step S10, the application 10 may acquire data from the data storage device 12. The data may be at least a part of a training dataset for training the deep neural network 100. The training dataset may include possible observations input to the deep neural network 100. The observations constituting the training set may be sensor data, computer network traffic data, financial transactions data or any other historical data that characterized the observed piece of equipment or system. In case the deep neural network 100 is a CNN as shown in FIG. 2, for example, the training dataset may include possible input images to the CNN as the possible observations. The examiner notes that Sjogren teaches acquiring a dataset that includes observations that characterize the observed piece of equipment or system. The examiner also notes that the claim does not define what the feature values and feature space are. The examiner further considers Sjogren’s observation datasets and what is being characterized in Sjogren’s observed dataset to be the claimed feature space and feature value respectively.)
determining a first measurement of a statistical metric of the seen dataset ([0279] At step S22, the application 10 may use the latent variable model to calculate one or more set of distances of the training set images. For example, the application may calculate distances of activations of data. Any suitable distance metric may be used. For example, the application 10 may calculate the Mahalanobis distance for each of the activation vectors obtained at step S17, with respect to the latent variable model constructed at step S18, according to equation (4) stated above.)
obtaining an unseen dataset, wherein the unseen dataset comprises unseen instances, each of which comprising features values in the feature space ([0286] At step S30, the application 10 may receive a new observation. For example, in case the deep neural network 100 is a CNN as shown in FIG. 2, an image to be input to the CNN may be received as the new observation. However, the observation is not limited to an image but may be any piece of data that characterizes the observed piece of equipment or system. For example, the observation may be a particular measurement data obtained by one or more sensors. The examiner notes that Sjogren teaches acquiring a dataset that includes observations that characterize the observed piece of equipment or system. The examiner also notes that the claim does not define what the feature values and feature space are. The examiner further considers Sjogren’s observation datasets and what is being characterized in Sjogren’s observed dataset to be the claimed feature space and feature value respectively.)
determining a second measurement of the statistical metric of the unseen dataset ([0291] At step S36, the application 10 may calculate a distance of the new observation using the latent variable model of step S18 as stated above. For example, the application 10 may calculate the Mahalanobis distance for the activation vector of the new observation obtained at step S32, with respect to the latent variable model constructed at step S18, according to equation (4) stated above.)
identifying a data drift in the unseen dataset with respect to the seen dataset based on the first and second measurements of the statistical metric ([0292-0293] At step S38, the application 10 may determine whether or not the distance calculated at step S36 is larger than the threshold determined at step S24. If yes at step S38, the process may proceed to step S40 and the application 10 may determine that the new observation is an outlier. The examiner notes that Sjögren teaches in [0289-0293] the steps to determine if an observation is an outlier based on the distance calculated for both the training observations and the new observations.)
performing a responsive action based on the identification of the data drift ([0295] In case of predictive maintenance, the application specific action may relate to determining the type of the corrective maintenance action that needs to be undertaken, advantageously before the substantive errors actually occur.

Regarding claim 2 Sjögren teaches The method of Claim 1, further comprises: wherein said determining the first measurement comprises: projecting the instances of the seen dataset to a second feature space, wherein the second feature space is smaller than the feature space ([0080-0081] constructing/fitting the latent variable model using the first sets of intermediate output values, the latent variable model providing a mapping of the first sets of intermediate output values to first sets of projected values in a sub-space of the latent variable model that has a dimension lower than a dimension of the sets of the intermediate outputs. The examiner notes that Sjögren teaches a latent variable model that has a lower dimension than the set of intermediate outputs (training dataset).)
computing the first measurement based on a relation between at least two features in the second feature space, wherein the first measurement is computed based on the projected instances of the seen dataset ([0080-0081] constructing/fitting the latent variable model using the first sets of intermediate output values, the latent variable model providing a mapping of the first sets of intermediate output values to first sets of projected values in a sub-space of the latent variable model that has a dimension lower than a dimension of the sets of the intermediate outputs. The examiner notes that Sjögren teaches mapping of the first sets of intermediate output values (of the training dataset) to a first sets of projected values. The examiner interprets those two values to be the two features as the claim is silent on what the definition of the features is.)
wherein said determining the second measurement comprises: projecting the instances of the unseen dataset to the second feature space ([0087-0088] obtaining a second set of intermediate output values that are output from said at least one of the plurality of hidden layers of the deep neural network by inputting the received new observation to the deep neural network; mapping, using the latent variable model, the second set of intermediate output values to a second set of projected values.)
computing the second measurement based on the relation between the at least two features in the second feature space, wherein the second measurement is computed based on the projected instances of the unseen dataset ([0087-0088] obtaining a second set of intermediate output values that are output from said at least one of the plurality of hidden layers of the deep neural network by inputting the received new observation to the deep neural network; mapping, using the latent variable model, the second set of intermediate output values to a second set of projected values. The examiner notes that Sjögren teaches mapping of the second set of intermediate output values (of the new dataset) to a second set of projected values. The examiner interprets those two values to be the two features as the claim is silent on what the definition of the features is)

Regarding claim 3 Sjögren teaches The method of Claim 2, wherein said projecting the instances of the seen dataset and the instances of the unseen dataset is performed by applying a trained Artificial Neural Network (ANN) ([0298] In the embodiments and examples of the present application, the deep learning model employing a deep neural network is trained using historical data characterizing the observed system, whatever it may be. The deep learning model is subsequently used to process input data (new observations) to distinguish between normal behavior and known types of anomalies. The examiner notes that Sjögren teaches using a trained neural network model to map new observations and training observations as shown in [Fig. 3])

Regarding claim 5 Sjögren teaches The method of Claim 3, wherein the predictor is implemented using a machine learning technique that is based on an Artificial Neural Network (ANN) ([0298] In the embodiments and examples of the present application, the deep learning model employing a deep neural network is trained using historical data characterizing the observed system, whatever it may be. The deep learning model is subsequently used to process input data (new observations) to distinguish between normal behavior and known types of anomalies.)

Regarding claim 6 Sjögren teaches The method of Claim 2, wherein the relation between the at least two features in the second feature space is a correlation measurement of the at least two features ([0279] For example, the application may calculate distances of activations of data. Any suitable distance metric may be used. For example, the application 10 may calculate the Mahalanobis distance for each of the activation vectors obtained at step S17, with respect to the latent variable model constructed at step S18, according to equation (4) stated above. The examiner notes that Sjögren teaches calculating the Mahalanobis distance between the activation vectors of the training dataset and new dataset.)

Regarding claim 7 Sjögren teaches The method of Claim 2, wherein the statistical metric comprises a distribution of values of a first feature in the second feature space and a distribution of values of a second feature in the feature space ([0121] The threshold distance may be determined by calculating, using the latent variable model, a distance of each of the observations of the at least a part of the training dataset to the latent variable model and determining the threshold distance based on the determined distances. Accordingly, the method according to any of the above aspects may further comprise determining a threshold distance based on a plurality of distances, each of which being calculated for a different one of the first sets of projected values with respect to the distribution of the first sets of projected values.)

Regarding claim 9 Sjögren teaches The method of Claim 1, further comprises: wherein said determining the first measurement of the statistical metric of the seen dataset comprises: performing Principal Component Analysis (PCA) on the seen dataset, whereby obtaining a first PCA variance ([0258-0259] In the examples of using PCA, the dimensionality of the training data activations can be reduced tom dimensions to obtain:

    PNG
    media_image1.png
    39
    463
    media_image1.png
    Greyscale

Similar to PLS, TA may denote the latent-variable matrix spanning a sub-space of the training set activations and PA may denote the PCA loadings. For example, PCA in matrix form may provide the following least squares mode:

    PNG
    media_image2.png
    47
    571
    media_image2.png
    Greyscale

The examiner notes that Sjögren teaches the use of PCS to calculate a measurement of the training dataset.)
wherein said determining the second measurement of the statistical metric of the unseen dataset comprises: performing PCA on the unseen dataset, whereby obtaining a second PCA variance ([0263-0264] And the distances, for example Mahalanobis distances, of the new observations may be calculated according to the equation (4). The new activations may also be approximated using the PCA loadings as:

    PNG
    media_image3.png
    37
    469
    media_image3.png
    Greyscale

The examiner notes that Sjögren teaches the use of PCS to calculate a measurement of the new dataset.)
wherein said identifying the data drift is performed based on the first PCA variance and the second PCA variance ([0265] The approximation residual calculated according to the following equation (11) (analogous to equation (5)) may also be used to detect outliers in the same way as when using PLS:

    PNG
    media_image4.png
    30
    470
    media_image4.png
    Greyscale

The examiner notes that Sjögren teaches the use of PCS to determine the presence of outliers in the new dataset.)

Regarding claim 10 Sjögren teaches The method of Claim 1, wherein said obtaining the unseen dataset is performed using a hardware component ([0286] At step S30, the application 10 may receive a new observation. For example, in case the deep neural network 100 is a CNN as shown in FIG. 2, an image to be input to the CNN may be received as the new observation. However, the observation is not limited to an image but may be any piece of data that characterizes the observed piece of equipment or system. For example, the observation may be a particular measurement data obtained by one or more sensors.)
wherein said performing the responsive action comprises replacing the hardware component ([0295] In case of predictive maintenance, the application specific action may relate to determining the type of the corrective maintenance action that needs to be undertaken, advantageously before the substantive errors actually occur.)

Regarding claim 11 Sjögren teaches The method of Claim 1, further comprises: determining an encoding-decoding function wherein the encoding-decoding function is configured to transform an instance given in the feature space to a decoded instance in the feature space, wherein the transformation of the instance is performed through an encoded feature space, and decoding therefrom back to the feature space ([0119] In some other examples, in the method according to the above-stated aspects, the latent variable model may be constructed or fitted using an autoencoder. The examiner notes that per the claimed disclosure [0026] the encoding decoding function may be determined using an autoencoder. The examiner also notes that the latent variable model as taught by Sjögren is responsible for processing the feature spaces and feature values as described previously in the rejection of claims 1 and 2. Therefore, any handling of training or new observation datasets would happen in conjunction with the latent variable model that is implemented using the autoencoder).
wherein said determining the first measurement comprises: applying the encoding-decoding function on the seen dataset to provide a decoded seen dataset ([0119] In some other examples, in the method according to the above-stated aspects, the latent variable model may be constructed or fitted using an autoencoder. The examiner notes that per the claimed disclosure [0026] the encoding decoding function may be determined using an autoencoder. The examiner also notes that the latent variable model as taught by Sjögren is responsible for processing the feature spaces and feature values as described previously in the rejection of claims 1 and 2. Therefore, any handling of training or new observation datasets would happen in conjunction with the latent variable model that is implemented using the autoencoder).
computing the first measurement using a statistical difference metric based on the seen dataset and the decoded seen dataset ([0119] In some other examples, in the method according to the above-stated aspects, the latent variable model may be constructed or fitted using an autoencoder. The examiner notes that per the claimed disclosure [0026] the encoding decoding function may be determined using an autoencoder. The examiner also notes that the latent variable model as taught by Sjögren is responsible for processing the feature spaces and feature values as described previously in the rejection of claims 1 and 2. Therefore, any handling of training or new observation datasets would happen in conjunction with the latent variable model that is implemented using the autoencoder).
wherein said determining the second measurement comprises: applying the encoding-decoding function on the unseen dataset to provide a decoded unseen dataset ([0119] In some other examples, in the method according to the above-stated aspects, the latent variable model may be constructed or fitted using an autoencoder. The examiner notes that per the claimed disclosure [0026] the encoding decoding function may be determined using an autoencoder. The examiner also notes that the latent variable model as taught by Sjögren is responsible for processing the feature spaces and feature values as described previously in the rejection of claims 1 and 2. Therefore, any handling of training or new observation datasets would happen in conjunction with the latent variable model that is implemented using the autoencoder).
computing the second measurement using the statistical difference metric based on the unseen dataset and the decoded unseen dataset ([0119] In some other examples, in the method according to the above-stated aspects, the latent variable model may be constructed or fitted using an autoencoder. The examiner notes that per the claimed disclosure [0026] the encoding decoding function may be determined using an autoencoder. The examiner also notes that the latent variable model as taught by Sjögren is responsible for processing the feature spaces and feature values as described previously in the rejection of claims 1 and 2. Therefore, any handling of training or new observation datasets would happen in conjunction with the latent variable model that is implemented using the autoencoder).




Regarding claim 12 Sjögren teaches The method of Claim 11, wherein said determining the encoding-decoding function comprises utilizing an autoencoder ([0119] In some other examples, in the method according to the above-stated aspects, the latent variable model may be constructed or fitted using an autoencoder.)

Regarding claim 14 Sjögren teaches A non-transitory computer readable medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform: obtaining a seen dataset, wherein the seen dataset comprises seen instances, each of which comprising feature values in a feature space ([0272] At step S10, the application 10 may acquire data from the data storage device 12. The data may be at least a part of a training dataset for training the deep neural network 100. The training dataset may include possible observations input to the deep neural network 100. The observations constituting the training set may be sensor data, computer network traffic data, financial transactions data or any other historical data that characterized the observed piece of equipment or system. In case the deep neural network 100 is a CNN as shown in FIG. 2, for example, the training dataset may include possible input images to the CNN as the possible observations. The examiner notes that Sjogren teaches acquiring a dataset that includes observations that characterize the observed piece of equipment or system. The examiner also notes that the claim does not define what the feature values and feature space are. The examiner further considers Sjogren’s observation datasets and what is being characterized in Sjogren’s observed dataset to be the claimed feature space and feature value respectively.)
determining a first measurement of a statistical metric of the seen dataset ([0279] At step S22, the application 10 may use the latent variable model to calculate one or more set of distances of the training set images. For example, the application may calculate distances of activations of data. Any suitable distance metric may be used. For example, the application 10 may calculate the Mahalanobis distance for each of the activation vectors obtained at step S17, with respect to the latent variable model constructed at step S18, according to equation (4) stated above.)
obtaining an unseen dataset, wherein the unseen dataset comprises unseen instances, each of which comprising features values in the feature space ([0286] At step S30, the application 10 may receive a new observation. For example, in case the deep neural network 100 is a CNN as shown in FIG. 2, an image to be input to the CNN may be received as the new observation. However, the observation is not limited to an image but may be any piece of data that characterizes the observed piece of equipment or system. For example, the observation may be a particular measurement data obtained by one or more sensors. The examiner notes that Sjogren teaches acquiring a dataset that includes observations that characterize the observed piece of equipment or system. The examiner also notes that the claim does not define what the feature values and feature space are. The examiner further considers Sjogren’s observation datasets and what is being characterized in Sjogren’s observed dataset to be the claimed feature space and feature value respectively.)
determining a second measurement of the statistical metric of the unseen dataset ([0291] At step S36, the application 10 may calculate a distance of the new observation using the latent variable model of step S18 as stated above. For example, the application 10 may calculate the Mahalanobis distance for the activation vector of the new observation obtained at step S32, with respect to the latent variable model constructed at step S18, according to equation (4) stated above.)
identifying a data drift in the unseen dataset with respect to the seen dataset based on the first and second measurements of the statistical metric ([0292-0293] At step S38, the application 10 may determine whether or not the distance calculated at step S36 is larger than the threshold determined at step S24. If yes at step S38, the process may proceed to step S40 and the application 10 may determine that the new observation is an outlier. The examiner notes that Sjögren teaches in [0289-0293] the steps to determine if an observation is an outlier based on the distance calculated for both the training observations and the new observations.)
performing a responsive action based on the identification of the data drift ([0295] In case of predictive maintenance, the application specific action may relate to determining the type of the corrective maintenance action that needs to be undertaken, advantageously before the substantive errors actually occur.)

Regarding claim 15 Sjögren teaches The non-transitory computer readable medium of Claim 14, wherein said determining the first measurement comprises: projecting the instances of the seen dataset to a second feature space, wherein the second feature space is smaller than the feature space ([0080-0081] constructing/fitting the latent variable model using the first sets of intermediate output values, the latent variable model providing a mapping of the first sets of intermediate output values to first sets of projected values in a sub-space of the latent variable model that has a dimension lower than a dimension of the sets of the intermediate outputs. The examiner notes that Sjögren teaches a latent variable model that has a lower dimension than the set of intermediate outputs (training dataset).)
computing the first measurement based on a relation between at least two features in the second feature space, wherein the first measurement is computed based on the projected instances of the seen dataset ([0080-0081] constructing/fitting the latent variable model using the first sets of intermediate output values, the latent variable model providing a mapping of the first sets of intermediate output values to first sets of projected values in a sub-space of the latent variable model that has a dimension lower than a dimension of the sets of the intermediate outputs. The examiner notes that Sjögren teaches mapping of the first sets of intermediate output values (of the training dataset) to a first sets of projected values. The examiner interprets those two values to be the two features as the claim is silent on what the definition of the features is.)
wherein said determining the second measurement comprises: projecting the instances of the unseen dataset to the second feature space ([0087-0088] obtaining a second set of intermediate output values that are output from said at least one of the plurality of hidden layers of the deep neural network by inputting the received new observation to the deep neural network; mapping, using the latent variable model, the second set of intermediate output values to a second set of projected values.)
computing the second measurement based on the relation between the at least two features in the second feature space, wherein the second measurement is computed based on the projected instances of the unseen dataset ([0087-0088] obtaining a second set of intermediate output values that are output from said at least one of the plurality of hidden layers of the deep neural network by inputting the received new observation to the deep neural network; mapping, using the latent variable model, the second set of intermediate output values to a second set of projected values. The examiner notes that Sjögren teaches mapping of the second set of intermediate output values (of the new dataset) to a second set of projected values. The examiner interprets those two values to be the two features as the claim is silent on what the definition of the features is)

Regarding claim 16 Sjögren teaches The non-transitory computer readable medium of Claim 14, wherein said determining the first measurement of the statistical metric of the seen dataset comprises: performing Principal Component Analysis (PCA) on the seen dataset, whereby obtaining a first PCA variance ([0258-0259] In the examples of using PCA, the dimensionality of the training data activations can be reduced tom dimensions to obtain:

    PNG
    media_image1.png
    39
    463
    media_image1.png
    Greyscale

Similar to PLS, TA may denote the latent-variable matrix spanning a sub-space of the training set activations and PA may denote the PCA loadings. For example, PCA in matrix form may provide the following least squares mode:

    PNG
    media_image2.png
    47
    571
    media_image2.png
    Greyscale

The examiner notes that Sjögren teaches the use of PCS to calculate a measurement of the training dataset.)
wherein said determining the second measurement of the statistical metric of the unseen dataset comprises: performing PCA on the unseen dataset, whereby obtaining a second PCA variance ([0263-0264] And the distances, for example Mahalanobis distances, of the new observations may be calculated according to the equation (4). The new activations may also be approximated using the PCA loadings as:

    PNG
    media_image3.png
    37
    469
    media_image3.png
    Greyscale

The examiner notes that Sjögren teaches the use of PCS to calculate a measurement of the new dataset.)
wherein said identifying the data drift is performed based on the first PCA variance and the second PCA variance ([0265] The approximation residual calculated according to the following equation (11) (analogous to equation (5)) may also be used to detect outliers in the same way as when using PLS:

    PNG
    media_image4.png
    30
    470
    media_image4.png
    Greyscale

The examiner notes that Sjögren teaches the use of PCS to determine the presence of outliers in the new dataset.)


Regarding claim 17 Sjogren teaches The non-transitory computer readable medium of Claim 14, wherein said obtaining the unseen dataset is performed using a hardware component ([0286] At step S30, the application 10 may receive a new observation. For example, in case the deep neural network 100 is a CNN as shown in FIG. 2, an image to be input to the CNN may be received as the new observation. However, the observation is not limited to an image but may be any piece of data that characterizes the observed piece of equipment or system. For example, the observation may be a particular measurement data obtained by one or more sensors.)
wherein said performing the responsive action comprises replacing the hardware component ([0295] In case of predictive maintenance, the application specific action may relate to determining the type of the corrective maintenance action that needs to be undertaken, advantageously before the substantive errors actually occur.)

Regarding claim 18 Sjögren teaches The non-transitory computer readable medium of Claim 14, wherein said program instructions when read by the processor, further cause the processor to perform: determining an encoding-decoding function wherein the encoding-decoding function is configured to transform an instance given in the feature space to a decoded instance in the feature space, wherein the transformation of the instance is performed through an encoded feature space, and decoding therefrom back to the feature space ([0119] In some other examples, in the method according to the above-stated aspects, the latent variable model may be constructed or fitted using an autoencoder. The examiner notes that per the claimed disclosure [0026] the encoding decoding function may be determined using an autoencoder. The examiner also notes that the latent variable model as taught by Sjögren is responsible for processing the feature spaces and feature values as described previously in the rejection of claims 1 and 2. Therefore, any handling of training or new observation datasets would happen in conjunction with the latent variable model that is implemented using the autoencoder).
wherein said determining the first measurement comprises: applying the encoding-decoding function on the seen dataset to provide a decoded seen dataset ([0119] In some other examples, in the method according to the above-stated aspects, the latent variable model may be constructed or fitted using an autoencoder. The examiner notes that per the claimed disclosure [0026] the encoding decoding function may be determined using an autoencoder. The examiner also notes that the latent variable model as taught by Sjögren is responsible for processing the feature spaces and feature values as described previously in the rejection of claims 1 and 2. Therefore, any handling of training or new observation datasets would happen in conjunction with the latent variable model that is implemented using the autoencoder).
computing the first measurement using a statistical difference metric based on the seen dataset and the decoded seen dataset ([0119] In some other examples, in the method according to the above-stated aspects, the latent variable model may be constructed or fitted using an autoencoder. The examiner notes that per the claimed disclosure [0026] the encoding decoding function may be determined using an autoencoder. The examiner also notes that the latent variable model as taught by Sjögren is responsible for processing the feature spaces and feature values as described previously in the rejection of claims 1 and 2. Therefore, any handling of training or new observation datasets would happen in conjunction with the latent variable model that is implemented using the autoencoder).
wherein said determining the second measurement comprises: applying the encoding-decoding function on the unseen dataset to provide a decoded unseen dataset ([0119] In some other examples, in the method according to the above-stated aspects, the latent variable model may be constructed or fitted using an autoencoder. The examiner notes that per the claimed disclosure [0026] the encoding decoding function may be determined using an autoencoder. The examiner also notes that the latent variable model as taught by Sjögren is responsible for processing the feature spaces and feature values as described previously in the rejection of claims 1 and 2. Therefore, any handling of training or new observation datasets would happen in conjunction with the latent variable model that is implemented using the autoencoder).
computing the second measurement using the statistical difference metric based on the unseen dataset and the decoded unseen dataset ([0119] In some other examples, in the method according to the above-stated aspects, the latent variable model may be constructed or fitted using an autoencoder. The examiner notes that per the claimed disclosure [0026] the encoding decoding function may be determined using an autoencoder. The examiner also notes that the latent variable model as taught by Sjögren is responsible for processing the feature spaces and feature values as described previously in the rejection of claims 1 and 2. Therefore, any handling of training or new observation datasets would happen in conjunction with the latent variable model that is implemented using the autoencoder).

Regarding claim 20 Sjögren teaches A computerized apparatus having a processor and coupled memory, the processor being adapted to perform: obtaining a seen dataset, wherein the seen dataset comprises seen instances, each of which comprising feature values in a feature space ([0272] At step S10, the application 10 may acquire data from the data storage device 12. The data may be at least a part of a training dataset for training the deep neural network 100. The training dataset may include possible observations input to the deep neural network 100. The observations constituting the training set may be sensor data, computer network traffic data, financial transactions data or any other historical data that characterized the observed piece of equipment or system. In case the deep neural network 100 is a CNN as shown in FIG. 2, for example, the training dataset may include possible input images to the CNN as the possible observations. The examiner notes that Sjogren teaches acquiring a dataset that includes observations that characterize the observed piece of equipment or system. The examiner also notes that the claim does not define what the feature values and feature space are. The examiner further considers Sjogren’s observation datasets and what is being characterized in Sjogren’s observed dataset to be the claimed feature space and feature value respectively.)
determining a first measurement of a statistical metric of the seen dataset ([0279] At step S22, the application 10 may use the latent variable model to calculate one or more set of distances of the training set images. For example, the application may calculate distances of activations of data. Any suitable distance metric may be used. For example, the application 10 may calculate the Mahalanobis distance for each of the activation vectors obtained at step S17, with respect to the latent variable model constructed at step S18, according to equation (4) stated above.)
obtaining an unseen dataset, wherein the unseen dataset comprises unseen instances, each of which comprising features values in the feature space ([0286] At step S30, the application 10 may receive a new observation. For example, in case the deep neural network 100 is a CNN as shown in FIG. 2, an image to be input to the CNN may be received as the new observation. However, the observation is not limited to an image but may be any piece of data that characterizes the observed piece of equipment or system. For example, the observation may be a particular measurement data obtained by one or more sensors. The examiner notes that Sjogren teaches acquiring a dataset that includes observations that characterize the observed piece of equipment or system. The examiner also notes that the claim does not define what the feature values and feature space are. The examiner further considers Sjogren’s observation datasets and what is being characterized in Sjogren’s observed dataset to be the claimed feature space and feature value respectively.)
determining a second measurement of the statistical metric of the unseen dataset ([0291] At step S36, the application 10 may calculate a distance of the new observation using the latent variable model of step S18 as stated above. For example, the application 10 may calculate the Mahalanobis distance for the activation vector of the new observation obtained at step S32, with respect to the latent variable model constructed at step S18, according to equation (4) stated above.)
identifying a data drift in the unseen dataset with respect to the seen dataset based on the first and second measurements of the statistical metric ([0292-0293] At step S38, the application 10 may determine whether or not the distance calculated at step S36 is larger than the threshold determined at step S24. If yes at step S38, the process may proceed to step S40 and the application 10 may determine that the new observation is an outlier. The examiner notes that Sjögren teaches in [0289-0293] the steps to determine if an observation is an outlier based on the distance calculated for both the training observations and the new observations.)
performing a responsive action based on the identification of the data drift ([0295] In case of predictive maintenance, the application specific action may relate to determining the type of the corrective maintenance action that needs to be undertaken, advantageously before the substantive errors actually occur.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sjögren (US20210334656A1) in view of Krawczyk (Untrained weighted classifier combination with embedded ensemble pruning).

Regarding claim 4 Sjögren teaches The method of Claim 3 but fails to explicitly teach further comprises: utilizing a predictor to predict a label for the unseen instances of the unseen dataset, wherein the predictor implements a predictive model that does not utilize the trained ANN.
On the other hand, Krawczyk teaches further comprises: utilizing a predictor to predict a label for the unseen instances of the unseen dataset, wherein the predictor implements a predictive model that does not utilize the trained ANN ([Page 16, Para. 7] In this work, we propose new untrained aggregation operators
which could exploit the competencies of the individual classifiers. The examiner notes that Krawczyk teaches the use of untrained classifiers to classify data. The examiner also notes that Merry teaches training a model based on past user behavior to predict future behavior [0131]. The examiner also notes that Sjögren and Krawczyk are considered to be analogous because they are in the same field of artificial neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sjögren’s drift detection model to incorporate further comprises: utilizing a predictor to predict a label for the unseen instances of the unseen dataset, wherein the predictor implements a predictive model that does not utilize the trained ANN as taught by Krawczyk to manage the lack of training objects or working under time constraints [Page 1, Para. 1].)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sjögren (US20210334656A1) in view of Ha (US20100332427A1).

Regarding claim 8 Sjögren teaches The method of Claim 2. However, Sjögren fails to explicitly teach wherein the statistical metric is based on a regression modeling a feature of the second feature space, wherein the regression is computed based on a subset of features of the second feature space, wherein the subset excludes the feature of the second feature space.
	On the other hand, Ha teaches wherein the statistical metric is based on a regression modeling a feature of the second feature space, wherein the regression is computed based on a subset of features of the second feature space, wherein the subset excludes the feature of the second feature space ([0139-0142] In operation 820, the first calculator 140 may calculate a first transformation matrix using a regression analysis, for example, a KCCA-based regression analysis, etc. The calculation process is described above with reference to FIGS. 3 through 5. Here, a single transformation matrix may be calculated with respect to the entire training data without grouping the training data. However, it is only an example. Specifically, it is also possible to group the training data into clusters and to
calculate a transformation matrix with respect to each of the clusters using the regression analysis, for example, the KCCA-based regression analysis. The examiner notes that the claim language is not clear about what is included in the subset of features. The examiner interprets the features within any subset to be included in that subset. The examiner also notes that Sjögren and Ha are considered to be analogous because they are in the same field of artificial intelligence. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sjögren’s drift detection model to incorporate wherein the statistical metric is based on a regression modeling a feature of the second feature space, wherein the regression is computed based on a subset of features of the second feature space, wherein the subset excludes the feature of the second feature space as taught by Ha to minimize the number of sensors needed to sense and capture data [0008].)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahmed - US20130232123A1.
“Ahmad teaches identifying changes in data structures by detecting data drifts and reporting such changes to subscribers”.
Ghosh - US20200097921A1.
“Ghosh teaches the use of machine learning and observed repair data to identify an equipment repair hierarchy”.
Srinivasan - US20200210854A1
“Srinivasan teaches the use of supervised machine learning to analyze observed data, predict potential equipment failure, and report such failure”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAMCY ALGHAZZY/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128